DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-16) in the reply filed on 01/13/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one processing unit configured to obtain.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hefetz et al. (US 2008/0029704, hereinafter Hefetz).
an imaging system (see Fig. 1) comprising:
a gantry (see element 110);
at least five detector units mounted to the gantry, each of the detector units comprising a plurality of pixels (see para. 0017, “FIG. 1 is a schematic illustration of a Nuclear Medicine (NM) imaging system 100 which has a plurality of small imaging detectors mounted on a gantry. In FIG. 1, first, second, third through N imaging detectors 102, 104, 106 and 108 are mounted on a gantry 110. As illustrated in FIG. 1, N is equal to four; however, it should be understood that two, three or more than four imaging detectors may be used.”;  More than four detectors, means the element has at least 5 detectors as claimed)
a corresponding collimator for each of the at least five detector units, each collimator configured to be interposed between the detector unit and an object to be imaged, the collimator having septa defining plural bores for each pixel of at least some of the plurality of pixels of the detector unit, wherein a corresponding interior septum of the collimator is disposed above an internal portion of a corresponding pixel of the at least some of the plurality of pixels (see para. 0022, 0023, “Each of the first, second, third through N imaging detectors 102, 104, 106 and 108 has a radiation detection face 130, 132, 134 and 136, respectively, which is directed towards a structure of interest within the patient 142. The radiation detection faces 132, 132, 134 and 136 are each covered by a collimator 150, 152, 154 and 156, respectively. The actual FOV for each of the first through N imaging detectors 102-108 may be increased, decreased, or relatively unchanged by the type of collimator 150-156, such as pinhole, parallel-beam converging, diverging fan-beam, converging or diverging cone-beam, multi-bore, multi-bore converging, multi-bore converging Fan-Beam, multi-bore converging Cone-Beam, multi-bore diverging, or other type of collimator. Optionally, multi-bore collimators may be constructed to be registered with pixels of a pixilated detector such as CZT pixilated detector. Registered collimation may increase spatial resolution by forcing photons going through one bore to be collected primarily by one pixel. Additionally, registered collimation may increase sensitivity and energy response of pixilated detectors as detector area near the edges of a pixel or in-between two adjacent pixels may have reduced sensitivity or decreased energy resolution or other performance degradation. Having collimator septa directly above the edges of pixels reduces the chance of photon impinging at these degraded-performance locations, without decreasing the overall probability of a photon passing through the collimator.;
at least one processing unit configured to obtain object information corresponding to the object to be imaged (see para. 0024, “A controller unit 120 may control the movement and positioning of the patient table 114, the gantry 110, the first through N imaging detectors 102-108, and the collimators 150-156. A range of motion during an acquisition or between images is set to keep the actual FOV of each of the first through N imaging detectors 102-108 directed towards or "aimed at" the structure of interest. The range of motion may be based on fixed or patient specific orbits, and small motions, such as detector "dither", may be used. Optionally, the amount or range of motion may be based on a preliminary image of the structure of interest. The preliminary image may be obtained by the imaging system 100, or by a previously obtained image, optionally from another, optionally different type of imaging system. For example, a CT image may be used as the preliminary image.; and
a controller configured to control an independent rotational movement of each the at least five detector units used to acquire scanning information by detecting emissions from the object, wherein the controller rotates each of the detector units at a corresponding sweep rate (see para. 0025, “The controller unit 120 may have a gantry motor controller 124, table controller 141, radius controller 164, pivot controller 118, and collimator controller 186. The controllers 118, 124, 141, 164 and 186 may be automatically commanded by a processing unit 196, manually controlled by an operator, or a combination thereof. The gantry motor controller 124 may rotate the first through N imaging detectors 102-108 with respect to the patient 142 individually in segments or simultaneously in a fixed relationship to one another. Optionally, a mechanical link or links connected to plurality or sub-set of the imaging detectors may move the plurality of imaging detectors in unison. The table controller 141 may move the patient table 114 to position the patient 142 relative to the FOV of one or more of the first through N imaging detectors 102-108. The patient table 114 may be moved in up-down direction 144, in-out direction 148, and right-left direction 146, for example. The radius controller 164 may move each of the first through N imaging detectors 102-108 closer to and further from a surface of the patient 142, and the pivot controller 118 may move the first through N imaging detectors 102-108 axially with respect to the patient 142. The collimator controller 186 may adjust a position of an adjustable collimator, such as a collimator with adjustable strips (or vanes) or adjustable pinhole(s). It should be noted that motion of one or more imaging detectors may be in directions other than strictly axially or radially, and optionally, motions in several motion directions may be combined to create the desired motion. Therefore, the term "motion controller" may be used to indicate a collective name for all motion controllers.”.

    PNG
    media_image1.png
    609
    526
    media_image1.png
    Greyscale

With respect to claim 2, Heffetz discloses the imaging system of Claim 1, wherein the collimator includes exterior septa, wherein a corresponding exterior septum of the collimator is disposed above a border of a corresponding pixel of the at least some of 

With respect to claim 4, Heffetz discloses the imaging system of Claim 1, wherein the septa comprise interlocking sheets of gamma absorbing material. (see para. 0044) 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 2008/0029704, hereinafter Hefetz) in view of Shahar et al. (US 5,847,398, hereinafter Shahar).
With respect to claim 5, Hefetz disclose the system in claim 1 but fails to teach wherein the collimator includes four bores for each pixel of the at least some of the plurality of pixels.
Shahar in the same field of endeavor in the subject of Gamma-ray imaging wit sub-pixel resolution discloses having 4 bores 51, 58, 59, 60 for each pixel 53 (see col. 6, lines 12-25).
.

Claims 3, 6-13, 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 2008/0029704, hereinafter Hefetz) in view of Jansen et al. (US 2012/0108948, hereinafter Jansen)
With respect to claims 3, 6, 7, 11 Hefetz discloses the system as disclosed above but fails to explicitly teach having the bore lengths to be variable such that specific lengths configurations can be done.
Jansen, in the same field of endeavor in the subject of systems and methods for collimation in diagnostic imaging system discloses a collimation system that includes a collimator having a plurality of independently adjustable segments 30.  These segments 30 can be wedge shaped, have a curved outline or may be provided in different shapes (see para. 42).  Also, It also should be noted that different segments 30 may be formed having different parameters such as bore size, shape, angulations and length.(see para. 0043, See Figs, 13, 14 below)
Therefore, it would have been obvious to one skilled in the art before the effective filling date to modify Hefetz such that  the bore lengths of the collimator to have a specific shape such as being longer in a central portion of the collimator or having variable bore lengths because doing so will allow for focus for objects of interest outside the field of view (see para. 0004).



    PNG
    media_image2.png
    444
    725
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793